EXHIBIT 10.5

 

FOURTH AMENDMENT TO FORBEARANCE AGREEMENT

 

THIS FOURTH AMENDMENT TO FORBEARANCE AGREEMENT (this “Amendment”) is entered
into this 30st day of September, 2009, by and among HERCULES TECHNOLOGY GROWTH
CAPITAL, INC. a Maryland corporation (“Lender”), and INFOLOGIX, INC., a Delaware
corporation (“Infologix”), INFOLOGIX SYSTEMS CORPORATION, a Delaware corporation
(“ISC”), EMBEDDED TECHNOLOGIES, LLC, a Delaware limited liability company
(“Embedded”), OPT ACQUISITION, LLC, a Pennsylvania limited liability company
(“OPT”) and Infologix — DDMS, Inc. a limited liability company (“DDMS”, and
collectively with Infologix, ISC, Embedded and Opt, “Borrower”).  Capitalized
terms used herein without definition shall have the same meanings given them in
the Forbearance Agreement (as defined below).

 

RECITALS

 

A.            Borrower and Lender have entered into that certain Loan and
Security Agreement dated as of May 1, 2008, Amendment No. 1 to the Loan and
Security Agreement dated as of November 19, 2008, Amendment No. 2 to the Loan
and Security Agreement dated as of May 31, 2009, (as may be amended, restated,
or otherwise modified, the “Loan Agreement”), pursuant to which Lender has
agreed to extend and make available to Borrower certain advances of money.

 

B.            Borrower and Lender have entered into that certain Forbearance
Agreement dated as of July 31, 2009, as amended by the Amendment to Forbearance
Agreement, dated as of August 14, 2009, the Second Amendment to Forbearance
Agreement dated as of August 20, 2009, the Third Amendment to Forbearance
Agreement dated as of September 23, 2009 (as so amended, the “Forbearance
Agreement”), pursuant to which Lender agreed to forbear from exercising its
remedies under the Loan Agreement as a result of the Specified Default, subject
to the terms and conditions, and for the period specified in the Forbearance
Agreement.

 

C.            Pursuant to Section 7.23 of the Loan Agreement, Borrower was
required to pay to Lender the remaining balance of the Restructuring Fee in the
amount of $160,000 on the earliest of (i) September 30, 2009, (ii) the
acceleration of the Secured Obligations, and (iii) payment in full of the
Secured Obligations.  Borrower acknowledges that it has failed to make the
required payment of $160,000 by such date and, as a result, an Event of Default
(the “Specified Payment Default”) has occurred and is continuing under
Section 9.2 of the Loan Agreement. Lender, however, agrees to forebear from
exercising its remedies under the Loan Agreement as a result of the Specified
Payment Default as well, subject to the terms and conditions, and for the period
specified in the Forbearance Agreement.

 

D.            Each of Borrower and Lender desires to amend the Forbearance
Agreement to designate the Specified Payment Default as a Specified Default
subject to the terms and conditions of the Forbearance Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing Recitals, which are hereby
incorporated in this Agreement, and intending to be legally bound, the parties
hereto agree as follows:

 

--------------------------------------------------------------------------------


 

1.             AMENDMENTS.

 

1.1  Recitals.  Recital D of the Forbearance Agreement is deleted in its
entirety and replaced with the following:

 

“D.          Pursuant to Section 7.24 of the Loan Agreement, the Fundamental
Event Closing was to have occurred on or before July 31, 2009.  The Fundamental
Event Closing has not occurred by such date and, as a result an event of Default
has occurred and is continuing under Section 9.2 of the Loan Agreement (the
“Specified Covenant Default”). Pursuant to Section 7.23 of the Loan Agreement,
Borrower was required to pay to Lender the remaining balance of the
Restructuring Fee in the amount of $160,000 on the earliest of (i) September 30,
2009, (ii) the acceleration of the Secured Obligations, and (iii) payment in
full of the Secured Obligations.  Borrower acknowledges that it has failed to
make the required payment of $160,000 by such date and, as a result, an Event of
Default has occurred and is continuing under Section 9.2 of the Loan Agreement
(the “Specified Payment Default,” and collectively with the Specified Covenant
Default, the “Specified Default”).

 

2.             BORROWER’S REPRESENTATIONS AND WARRANTIES.  Borrower represents
and warrants that:

 

(a)           Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

 

(b)           the execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended,
have been duly authorized by all necessary action on the part of Borrower; and

 

(c)           this Amendment has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against it in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

Borrower understands and acknowledges that Lender is entering into this
Amendment in reliance upon, and in partial consideration for, the above
representations and warranties, and agrees that such reliance is reasonable and
appropriate.

 

3.             LIMITATION.  The amendments set forth in this Amendment shall be
limited precisely as written and shall not be deemed (a) to be a waiver or
modification of any other term or condition of the Loan Agreement or of any
other instrument or agreement referred to therein or to prejudice any right or
remedy which Lender may now have or may have in the future under or in
connection with the Loan Agreement or any instrument or agreement referred to
therein; or (b) to be a consent to any future amendment or modification or
waiver to any instrument or agreement the execution and delivery of which is
consented to hereby, or to any waiver of any of the provisions

 

2

--------------------------------------------------------------------------------


 

thereof.  Except as expressly amended hereby, the Loan Agreement shall continue
in full force and effect.

 

4.             EFFECTIVENESS.  This Amendment shall become effective upon the
satisfaction of all the following conditions precedent:

 

4.1          Amendment.  Borrower and Lender shall have duly executed and
delivered this Amendment to Lender.

 

5.             COUNTERPARTS.  This Amendment may be signed in any number of
counterparts, and by different parties hereto in separate counterparts, with the
same effect as if the signatures to each such counterpart were upon a single
instrument.  All counterparts shall be deemed an original of this Amendment.

 

6.             INTEGRATION.  This Amendment and any documents executed in
connection herewith or pursuant hereto contain the entire agreement between the
parties with respect to the subject matter hereof and supersede all prior
agreements, understandings, offers and negotiations, oral or written, with
respect thereto and no extrinsic evidence whatsoever may be introduced in any
judicial or arbitration proceeding, if any, involving this Amendment; except
that any financing statements or other agreements or instruments filed by Lender
with respect to Borrower shall remain in full force and effect.

 

7.             GOVERNING LAW; VENUE.  THIS AMENDMENT SHALL BE GOVERNED BY AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA.  Borrower and Lender each submit to the exclusive jurisdiction of
the State and Federal courts in Santa Clara County, California.

 

[signature page follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly authorized and caused this Amendment
to be executed as of the date first written above.

 

BORROWER:

 

INFOLOGIX, INC.

 

 

 

By:

/s/ John A. Roberts

 

 

 

Name: Jay Roberts

 

 

 

Title: Chief Financial Officer

 

 

INFOLOGIX SYSTEMS CORPORATION

 

By:

/s/ John A. Roberts

 

 

Name: Jay Roberts

 

Title: Chief Financial Officer

 

OPT ACQUISITION, LLC

 

By:

/s/ John A. Roberts

 

 

Name: Jay Roberts

 

Title: Chief Financial Officer

 

EMBEDDED TECHNOLOGIES, LLC

By: INFOLOGIX, INC. its sole member

 

 

By:

/s/ John A. Roberts

 

 

Name: Jay Roberts

 

Title: Chief Financial Officer

 

INFOLOGIX — DDMS, INC.

 

By:

/s/ John A. Roberts

 

 

Name: Jay Roberts

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------


 

LENDER:

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

 

By: 

/s/ K. Nicholas Matitsch

 

 

Name: K. Nicholas Matitsch

 

Title: Associate General Counsel

 

--------------------------------------------------------------------------------